DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2022 has been entered.
Response to Arguments
Applicant’s arguments filed April 22, 2022 with respect to the current set of claims have been considered and are considered unpersuasive. Amendments, specifically “a second porous interlayer…a third fiber containing layer” in independent Claim 1, have changed the scope of the claimed invention, and resulting in new grounds of rejection.
On pages 5-6 of the Remarks section as indicated by the page number at the bottom of each page, Applicant discusses the previous claim objection and 112 rejection to the claims, arguing that amendments to the claims have obviated these issues.  The Examiner has reviewed the issues and withdrawn them as a result.
On pages 6-8, Applicant argues against the previous prior art rejection disclosing the currently claimed invention.  Specifically, on page 6, Applicant argues that the previous prior art does not disclose a “sterile” filtration device comprising two porous interlayers interspersed between three filter layers, with the porosity of the interlayers being greater than the porosity of the filter layers.  The Examiner notes that it is not currently claimed that the filtration device is “sterile”, so it is not required by the prior art.  Furthermore, the Examiner now relies upon a different Wieczorek reference, Wieczorek et al., (“Wieczorek”, US 2011/0168647 A1), and embodiment, so the arguments directed towards the previous Wieczorek reference, (US 2011/0233152), are considered moot.
The Examiner also notes that in the new Wieczorek reference, Table 1 and paragraphs [0046] & [0047] disclose an embodiment with at least five filter layers which read upon the claimed invention.  The Examiner takes the position that the limitation “the first and second porous interlayers have a coarser pore size than either the first, second or third fiber containing filter layers” as currently recited in independent Claim 1 does not require that the first and second porous interlayers must have a coarser pore size than all of the first, second and third fiber containing filter layers as asserted by Applicant.  Rather, the Examiner notes that the conjunction “or” indicates that only one or more of these fiber containing filter layers is required to read upon the claimed invention.  For this reason, the Examiner finds Applicant’s remarks here unpersuasive.  Applicant’s remarks towards old Wieczorek, Hovey and Fick are considered moot since they are not relied upon for independent Claim 1 as currently claimed.
On pages 6-8, Applicant argues that other previously used secondary references which were used for dependent claim prior art rejection combinations do not read upon currently claimed independent Claim 1, by themselves or in combination with old Wieczorek.  The Examiner notes that the remarks do not address the disclosures specifically relied upon by the Examiner for these dependent claims, so they are considered moot in light of new Wieczorek, (US 2011/0168647 A1), disclosing independent Claim 1 as fully shown in the prior art rejection section below.
The Examiner also notes that “a fluid filtration device suitable for the filtration of B. diminuta or mycoplasma” is not claimed in the current invention, so this remark is moot.
Claim Objections
Claim 4 is objected to because of the following informalities:  the limitation “the porous interlayers” should be rewritten as “the first and second porous interlayers” for consistency type purposes.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  the limitation “the porous interlayers” on lines 1-2 and again on line 3-4 should be rewritten as “the first and second porous interlayers” for consistency type purposes.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  the limitation “the fiber containing first, second or third filter layers” on line 3 should be rewritten as “the first, second or third fiber containing filter layers” for consistency type purposes.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the porous interlayer” on lines 6-7 of the claim.  It is not clear if this limitation is referring to the “first porous interlayer” or the “second porous interlayer” as recited in this claim.  Examiner interprets this limitation to be the same as “the first porous interlayer”.
Claim 1 recites the limitation “a third fiber containing layer” on line 13 of the claim.  Multiple subsequent limitations of this limitation appear to recite the “third fiber containing filter layer”, making it unclear if these subsequent limitations are the same as the original recitation since they recite “filter layer” instead of just “layer” as in Claim 1.  As a result, the subsequent recitations of the “third fiber containing filter layer” are unclear, as later recited on lines 14, 15, 17 of Claim 1, line 2 of Claim 2, line 2 of Claim 3, line 2 of Claim 8, line 3-4 of Claim 12, lines 1-2 of Claim 13, or line 3 of Claim 14.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4 & 12-14 are rejected under 35 U.S.C. 103 as being obvious over Wieczorek et al., (“Wieczorek”, US 2011/0168647 A1).
Claims 1, 2, 4 & 12-14 are directed to a fluid filtration device, an apparatus or device type invention group.
Regarding Claims 1, 2, 4 & 12-14, Embodiment 1 of Wieczorek discloses a fluid filtration device, (See Abstract), comprising:
part of (b) a composite media (See Figure 9A-C, and See paragraphs [0046] & [0047], and See Table 1), the composite media comprising:
 (i) a first porous interlayer having opposing first and second sides (See Figure 9A-C, and See paragraphs [0046] & [0047], and See Table 1; Layer 3), 
(ii) a first fiber containing filter layer located on the first side of the porous interlayer (See Figure 9A-C, and See paragraphs [0046] & [0047], and See Table 1; Layer 2); and 
(iii) a second fiber containing filter layer located on the second side of the first porous interlayer (See Figure 9A-C, and See paragraphs [0046] & [0047], and See Table 1; Layer 4), 
(iv) a second porous interlayer having opposing first and second sides, the first side adjacent to the second fiber containing filter layer, (See Figure 9A-C, and See paragraphs [0046] & [0047], and See Table 1; Layer 5),
(v) a third fiber containing layer located on the second side of the second porous interlayer, (See Figure 9A-C, and See paragraphs [0046] & [0047], and See Table 1; Layer 6),
wherein the fibers in the first, second and third fiber containing filter layers have a different fiber diameter (See Figure 9A-C, and See paragraphs [0046] & [0047], and See Table 1; Layers 2, 4 & 6 all have different fiber diameter ranges), and the first, second and third fiber containing filter layer has a different pore size rating, (See Figure 9A-C, and See paragraphs [0046] & [0047], and See Table 1; Layers 2, 4 & 6 all have different pore size ranges), and the first and second porous interlayers have a coarser pore size than either the first, second or third fiber containing filter layers (See Figure 9A-C, and See paragraphs [0046] & [0047], and See Table 1; Layers 3 & 5 have coarser (larger) pore size than at least Layer 2 or 4.  Examiner interprets only one of the fiber containing layers is required by the operator “either…or”).
Embodiment 1 of Wieczorek does not explicitly disclose (a) a holder comprising an inlet, and a filtrate outlet; and part of (b) the composite media located in the holder such that the composite media separates the holder into an upstream compartment and a downstream compartment.
Embodiment 2 of Wieczorek discloses 
(a) a holder, (See paragraph [0025]; housings), comprising an inlet, (See paragraph [0025]; inlet), and a filtrate outlet, (See paragraph [0025]; outlet for discharging filtered fluid); and 
part of (b) the composite media located in the holder such that the composite media separates the holder into an upstream compartment, (See paragraph [0025]; part of housing including inlet), and a downstream compartment, (See paragraph [0025]; part of housing including outlet for filtrate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the fluid filtration device of Embodiment 1 of Wieczorek by incorporating (a) a holder comprising an inlet, a filtrate outlet, and a retentate outlet; and part of (b) the composite media located in the holder such that the composite media separates the holder into an upstream compartment and a downstream compartment as in Embodiment 2 of Wieczorek because “the disclosed cartridges may be enclosed in a containment structure such as housings known in the art”, (See paragraph [0025], Wieczorek), for use in “systems and methods for removing water dispersed in hydrocarbon fuel” that are “effective for removing at least about 935…of water dispersed in hydrocarbon fuel”, (See paragraph [0026], Wieczorek).
Additional Disclosures Included Below:
Claim 2: The fluid filtration device according to claim 1, wherein the fibers in the first, second and third fiber containing filter layers are a polymer material selected from the group consisting of thermoplastic polymers and thermoset polymers, (See paragraph [0046] & [0047] and Table 1; PBT, PET and polyamide are thermoplastic polymers).
Claim 4: The fluid filtration device according to claim 1, wherein the porous interlayers comprise a nonwoven (See paragraphs [0046] & [0047], and Table 1; Layers 3 & 5 are nonwoven).
Claim 12: The fluid filtration device of claim 1, wherein the first fiber containing filter layer has a thickness from about 1 µm to about 1,000 µm, the second fiber containing filter layer has a thickness from about 1 µm to about 1,000 µm, and the third fiber containing filter layer has a thickness from about 1 µm to about 1,000 µm, (Layer 2 has a thickness of 0.7 to 0.15 mm, converting to 700 to 150 microns, anticipating the claimed range from 150 to 700 microns.  Layer 4 has a thickness of 0.1 to 0.25 mm, converting to 100 to 250 microns, anticipating the claimed range from 100 to 250 microns.  Layer 6 has a thickness of 0.8 to 1.2 mm, anticipating the claimed range from 800 to 1,000 microns).
 Claim 13: The fluid filtration device of claim 1, wherein the first, second, and third fiber containing filter layers are selected from the group consisting of a gridded filter, disc shaped filter, pleated filter, depth filter and combinations thereof, (See paragraph [0046]; The layers are all pleated, reading on a “pleated” filter, and are also arranged in a stack of layers, also reading on a “depth” filter).
Claim 14: The fluid filtration device of claim 1, wherein the porous interlayers have a mean pore size approximately 2 to 100 times larger than a mean pore size of the fiber containing first, second or third filter Iavers on either side of the porous interlayers, (Layers 3 and 5 each have a mean pore size range that falls within 2 to 100 times larger than the pore size of at least Layer 4.  Layer 3 has a range of 15 to 30 microns, versus Layer 4 which has a pore size of 8 microns or less, yielding a selected ratio of 30 microns over 8 microns, resulting in a pore size 3.75 times larger, anticipating the claimed range at that value.  Additionally, Layer 5 has a range of 20 to 40 microns, versus Layer 4 which has a pore size of 8 microns or less, yielding a selected ratio of 40 microns over 8 microns, resulting in a pore size 5 times larger, anticipating the claimed range at that value).
Claims 3, 5 & 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wieczorek in view of Haberkamp et al., (“Haberkamp”, US 2016/0166961).
Claim 3, 5 & 7-10 are directed to a fluid filtration device, an apparatus or device type invention group.
Regarding Claims 3 & 7, modified Wieczorek discloses the fluid filtration device of claim 2, wherein the fibers in the first and second fiber containing layers are nanofibers, (See paragraph [0046] & [0047] and Table 1; Layer 2 has a fiber diameter of 1.0 to 4.0 microns, which converts to 1,000 nm to 4,000 nm, anticipating a nanofiber diameter at 1,000 nm.  Layer 4 has a fiber diameter of 0.1 to 1.0 microns, converting to 100 nm to 1,000 nm, anticipating a nanofiber diameter at the whole range).
Modified Wieczorek does not explicitly disclose that the fibers in the third fiber containing layer are nanofibers.
Haberkamp discloses a fluid filtration device, (See Abstract and paragraph [0004], Haberkamp), where fibers in an additional downstream fiber containing layer are nanofibers, (See paragraph [0021], Haberkamp; “optionally further nanofiber layers” in addition to first and second nanofiber layers in which there is already an intervening layer of a coarse nanofiber layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the fluid filtration device of modified Wieczorek by incorporating that the fibers in the third fiber containing layer are nanofibers as in Haberkamp in order to provide a composite filter media that has “both better removal and, at the same time, better capacity or service life…when challenged with a contaminant possessing a fine particle size distribution”, (See paragraph [0033], Haberkamp), as also contemplated and desired in Wieczorek, (See paragraph [0056], Wieczorek).
Additional Disclosures Included:
Claim 7: The fluid filtration device according to claim 3, wherein  the nanofibers in the first fiber containing filter layer have a fiber diameter from about 10 nm to about 1,000 nm, and the nanofibers in the second fiber containing filter layer have a fiber diameter from about 10 nm to about 1,000 nm, (See paragraph [0046] & [0047] and Table 1; Layer 2 has a fiber diameter of 1.0 to 4.0 microns, which converts to 1,000 nm to 4,000 nm, anticipating the claimed nanofiber diameter at 1,000 nm.  Layer 4 has a fiber diameter of 0.1 to 1.0 microns, converting to 100 nm to 1,000 nm, anticipating the claimed nanofiber diameter from 100 to 1,000 nm).
Regarding Claim 5, modified Wieczorek discloses the fluid filtration device according to claim 4, wherein the nonwoven comprises a polymeric nanofiber, (See paragraphs [0046] & [0047], and Table 1; Layer 3 has a fiber diameter range of 1.0 to 5.0 microns, converting to 1,000 nm to 5,000 nm, anticipating a nanofiber diameter at 1,000 nm.  Both Layers 3 & 5 are made of PBT and PET which are polymers).
Modified Wieczorek does not explicitly disclose that the third fiber containing filter layer nonwoven is a nanofiber.
Haberkamp discloses a fluid filtration device, (See Abstract and paragraph [0004], Haberkamp), where fibers in an additional downstream fiber containing layer are nanofibers, (See paragraph [0021], Haberkamp; “optionally further nanofiber layers” in addition to first and second nanofiber layers in which there is already an intervening layer of a coarse nanofiber layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the fluid filtration device of modified Wieczorek by incorporating that the third fiber containing filter layer nonwoven is a nanofiber as in Haberkamp in order to provide a composite filter media that has “both better removal and, at the same time, better capacity or service life…when challenged with a contaminant possessing a fine particle size distribution”, (See paragraph [0033], Haberkamp), as also contemplated and desired in Wieczorek, (See paragraph [0056], Wieczorek).
Regarding Claims 8-10, modified Wieczorek discloses the fluid filtration device according to claim 1, wherein the first and second fiber containing filter layers comprise mats comprising nanofiber, (See paragraph [0046] & [0047] and Table 1).
Modified Wieczorek does not explicitly disclose the third fiber containing filter layer also comprising a mat comprising nanofiber, and the mats being electrospun mats.
Haberkamp discloses a fluid filtration device, (See Abstract and paragraph [0004], Haberkamp), where fibers in an additional downstream fiber containing layer are nanofibers, (See paragraph [0021], Haberkamp; “optionally further nanofiber layers” in addition to first and second nanofiber layers in which there is already an intervening layer of a coarse nanofiber layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the fluid filtration device of modified Wieczorek by incorporating that the third fiber containing filter layer also comprising a mat comprising nanofiber as in Haberkamp in order to provide a composite filter media that has “both better removal and, at the same time, better capacity or service life…when challenged with a contaminant possessing a fine particle size distribution”, (See paragraph [0033], Haberkamp), as also contemplated and desired in Wieczorek, (See paragraph [0056], Wieczorek).
Modified Wieczorek does not disclose in the specified combination that the mats are electrospun mats
Another embodiment of Wieczorek discloses that the mats are electrospun mats, (See paragraph [0041], Wieczorek).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the fluid filtration device of modified Wieczorek by incorporating the mats being electrospun mats as in another embodiment of Wieczorek in order to form the media using a process where “the layers of media material can be bonded together more easily where consecutive layers are both thermoplastic, chemical resistance and compatibility for thermoplastic material” and “media properties such as mean pore size and distribution can be more easily controlled”, (See paragraph [0024], Wieczorek).
Additional Disclosures Included:
Claim 9: The fluid filtration device according to claim 8, wherein the nanofiber is a polymer material selected from the group consisting of thermoplastic polymers and thermoset polymers, (See paragraph [0046] & [0047] and Table 1; PBT, PET and polyamide are thermoplastic polymers).
Claim 10: The fluid filtration device according to claim 8, wherein the nanofiber is a polymer material selected from the group consisting of thermoplastic polymers, thermoset polymers, nylon, polyimide, aliphatic polyamide, aromatic polyamide, polysulfone, cellulose, cellulose acetate, polyether sulfone, polyurethane, poly(urea urethane), polybenzimidazole, polyetherimide, polyacrylonitrile, poly(ethylene terephthalate), polypropylene, polyaniline, poly(ethylene oxide), poly(ethylene naphthalate), poly(butylene terephthalate), styrene butadiene rubber, polystyrene, poly(vinyl chloride), poly(vinyl alcohol), poly(vinyl acetate), poly(vinylidene fluoride), poly(vinyl butylene), copolymers and combinations thereof, (See paragraph [0046] & [0047] and Table 1; PBT, PET and polyamide are thermoplastic polymers).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wieczorek in view of Haberkamp in further view of Kahlbaugh et al., (US 6,171,684).
Claim 6 is directed to a fluid filtration device, an apparatus or device type invention group.
Regarding Claim 6, modified Wieczorek discloses the fluid filtration device of claim 5, but does not disclose wherein the polymeric nanofiber is made from polypropylene. 
However, Wieczorek does disclose that the coalescing media may comprise layers of polymers (See [0039]).
Kahlbaugh discloses a nonwoven composite media for fluid filtration, (See Fig. 7 and [0217], media construction 10 comprising non-woven fiber matrix), wherein the polymeric nanofiber is made from polypropylene, (Kahlbaugh; See [0134], fine fiber components made from polypropylene fibers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the fluid filtration device of modified Wieczorek by incorporating wherein the polymeric nanofibers is made from polypropylene as in Kahlbaugh such that the polymeric nanofiber is a material that will be readily formed into fibers with relatively small diameters to form a network of fibers (See [0130], Kahlbaugh), while being strong and remaining intact during handling and during filtering operations (See [0131], Kahlbaugh).
Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wieczorek in view of Haberkamp and in further view of Chung et al., (“Chung”, US 2003/0106294).
Claim 11 is directed to a fluid filtration device, an apparatus or device type invention group.
Regarding Claim 11, modified Wieczorek discloses the fluid filtration device according to claim 8, but does not explicitly disclose wherein the nanofiber is a polymer material selected from the group consisting of nylon-6, nylon-6,6, nylon 6,6--6,10, nylon-6 copolymers, nylon-6,6 copolymers, nylon 6,6-6,10 copolymers and mixtures thereof.
Chung discloses a fluid filtration device, (See Abstract and paragraph [0003], Chung), wherein its nanofiber is a polymer material selected from the group consisting of nylon-6, nylon-6,6, nylon 6,6--6,10, nylon-6 copolymers, nylon-6,6 copolymers, nylon 6,6-6,10 copolymers and mixtures thereof, (See paragraph [0008], Chung).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the fluid filtration device of modified Wieczorek by incorporating wherein the nanofiber is a polymer material selected from the group consisting of nylon-6, nylon-6,6, nylon 6,6--6,10, nylon-6 copolymers, nylon-6,6 copolymers, nylon 6,6-6,10 copolymers and mixtures thereof in order to “improve fiber lifetime or operational properties”, (See paragraph [0011], Chung), as desired in Wieczorek, (See paragraph [0051], Wieczorek).
Conclusion
Submitted prior art reference Kahlbaugh et al., (“Kahlbaugh”, US 5,672,399), discloses relevant subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779